—Appeal from that part of an order of Supreme Court, Chautauqua County (Gerace, J.), entered March 2, 2001, that denied in part defendants’ motion for summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Supreme Court properly denied that part of the motion of defendants seeking summary judgment dismissing the complaint against Lisa L. Winkler Stonefoot (defendant). The assertion of defendant that plaintiff will be unable to prove at trial that she owes him money for medical treatment rendered is insufficient to establish her entitlement to judgment as a matter of law. “[T]he proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Present— Pine, J.P., Scudder, Kehoe, Burns and Gorski, JJ.